Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (this “Agreement”) is entered into
by and between Ralph Schmitt (“Schmitt”) and Exar Corporation (the “Company”).

WHEREAS, Schmitt has been employed by the Company as its Chief Executive Officer
and President pursuant to the terms of an Employment Agreement, dated May 7,
2007, and as amended by that certain Amendment to Employment Agreement, dated
August 24, 2007 (collectively, the “Employment Agreement”);

WHEREAS, Schmitt’s employment with the Company terminated, effective December 6,
2007;

WHEREAS, the Company and Schmitt agree that, subject to Schmitt entering into
this Agreement pursuant to Section 5.4 of the Employment Agreement, Schmitt is
entitled to receive the severance benefits provided for under
Section 5.3(b)(i)-(ii) of the Employment Agreement;

WHEREAS, any capitalized terms that are not defined herein shall have the
meaning set forth in the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Company and Schmitt agree as follows:

1. Effective Date: This Agreement shall become effective on the eighth day after
Schmitt delivers to the Company a fully-executed version of this Agreement
without modification or revocation (the “Effective Date”).

2. Separation from Employment and Resignation from Board of Directors: The
parties agree that Schmitt’s employment with the Company and any of its
subsidiaries or affiliates (the “Company Group”) terminated, effective
December 6, 2007 (the “Severance Date”). As of the Severance Date, by executing
this Agreement, Schmitt agrees that he no longer holds the title of, or performs
services as, the Company’s Chief Executive Officer, President or in any other
position of employment with the Company or any of its subsidiaries or affiliates
(including Sipex Corporation and its subsidiaries). By executing this Agreement,
Schmitt hereby confirms his resignation effective as of the Severance Date from
his position as a member of the Company’s Board of Directors (the “Board”) and,
to the extent applicable, as a member of the Board of Directors or as an officer
of any member of the Company Group (including Sipex Corporation and its
subsidiaries). Schmitt acknowledges and agrees that he no longer represents any
member of the Company Group and Schmitt shall not hold himself out as having
authority to represent any member of the Company Group. Schmitt agrees that he
shall not communicate with third parties with which any member of the Company
Group has or is negotiating business relationships or with securities analysts
or similar third parties purporting to represent or be acting on behalf of any
member of the Company Group or in any way that results in the communication of
Company confidential information (including without limitation negotiation
strategies and Company objectives).

 

1



--------------------------------------------------------------------------------

3. Accrued Obligations: The Company will pay to Schmitt all Accrued Obligations
in accordance with Section 5.3(a) of the Employment Agreement.

4. Severance Benefits: Provided that Schmitt complies with the terms and
conditions of this Agreement, his Employee Proprietary Rights and Non-Disclosure
Agreement with the Company (the “Confidentiality Agreement”) and his Employee
Noncompetition, Nondisclosure and Developments Agreement with Sipex Corporation
(the “Sipex Confidentiality Agreement”), Schmitt shall be entitled to receive
the following severance benefits (collectively, the “Severance Benefits”):

a. Severance Pay. The Company shall pay Schmitt severance pay in the amount of
$440,000, less standard withholdings and authorized deductions (the “Severance
Pay”). The Severance Pay shall be paid in equal installments in accordance with
the Company’s standard payroll schedule beginning with the first regular payroll
payment date after the Effective Date until the last regular payroll payment
date on or prior to the twelve (12) month anniversary of the Severance Date.

b. Health and Welfare Benefits: Schmitt shall have the option to convert and
continue health and dental insurance for himself and his eligible dependents
after the Severance Date, as may be required or authorized by law under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). In the event
Schmitt timely exercises his right to convert his health and dental insurance
for himself and his eligible dependents, the Company shall pay the cost of
Schmitt’s premiums charged to continue medical coverage pursuant to COBRA, at
the same or reasonably equivalent medical coverage for Schmitt (and, if
applicable, Schmitt’s eligible dependents) as in effect immediately prior to the
Severance Date, for a period commencing on the Severance Date and ending on the
earlier to occur of (i) the date Schmitt becomes eligible for medical coverage
with another employer and (ii) the 6-month anniversary of the Severance Date.

c. Mitigation: Schmitt will not be required to mitigate damages or the amount of
any payment provided under this Agreement by seeking other employment or
otherwise, nor will the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Schmitt as a result of employment by
another employer or otherwise.

5. Termination Of Contractual Relationship: Schmitt and the Company agree that
except as arising out of this Agreement, the Confidentiality Agreement, the
Sipex Confidentiality Agreement, the Sipex Option Agreement (as amended hereby),
and the Indemnity Agreement between the Company and Schmitt dated August 25,
2007 (the “Indemnity Agreement”) (collectively, the “Ongoing Contracts”), there
are no further contractual relationships between Schmitt and any member of the
Company Group (including Sipex Corporation) following the Severance Date and
Schmitt will have no right to reinstatement with the Company or any member of
the Company Group. Nothing herein shall relieve Schmitt of his obligations to
keep Company information confidential, whether under the Confidentiality
Agreement, the Sipex Confidentiality Agreement or otherwise, including
information learned by him as an officer and/or director of the Company or any
of its subsidiaries (including Sipex Corporation).

 

2



--------------------------------------------------------------------------------

6. Litigation/Audit. Following the Effective Date, Schmitt shall cooperate with
the Company in connection with (a) any internal or governmental investigation or
administrative, regulatory, arbitral or judicial proceeding involving any member
of the Company Group with respect to matters relating to Schmitt’s employment
with or service as an employee or a member of the board of directors of any
member of the Company Group (collectively, “Litigation”) or (b) any audit of the
financial statements of any member of the Company Group with respect to the
period of time when Schmitt was employed by any member of the Company Group
(“Audit”). Schmitt acknowledges that such cooperation may include, but shall not
be limited to, Schmitt making himself available to the Company or any other
member of the Company Group (or their respective attorneys or auditors) at dates
and times requested by the Company upon reasonable notice for: (i) interviews,
factual investigations, and providing declarations or affidavits that provide
truthful information in connection with any Litigation or Audit; (ii) appearing
at the request of the Company or any of member of its Company Group to give
testimony without requiring service of a subpoena or other legal process;
volunteering to the Company Group pertinent information related to any
Litigation or Audit; (iii) providing information and legal representations to
the auditors of any member of the Company Group, in a form and within a
timeframe requested by the Board of Directors of the Company, with respect to
the Company Group’s opening balance sheet valuation of intangibles and financial
statements for the period in which Schmitt was employed by any member of the
Company Group; and (iv) turning over to the Company Group any documents relevant
to any Litigation or Audit that are or may come into Schmitt’s possession.
Schmitt also agrees to make himself available to the Company or any other member
of the Company Group to provide information regarding business negotiations,
business relationships, transactions, employee matters or any other matter that
Schmitt may have knowledge of pertaining to the business any member of the
Company Group The Company shall reimburse Schmitt for reasonable travel expenses
incurred in connection with providing the services under this Section 6,
including lodging and meals, upon Schmitt’s submission of receipts.

7. No Other Compensation or Benefits: Except as expressly set forth herein in
Sections 3, 4 and 6 of this Agreement, Schmitt acknowledges that he will not
receive, and is not entitled to receive, any additional compensation, severance
or benefits after the Severance Date. Schmitt agrees to submit any business
expenses that he incurred in the scope of his employment within fifteen
(15) days following the Severance Date. The Company will reimburse Schmitt for
all outstanding business expenses in accordance with the Company’s expense
reimbursement policy.

8. No Admission of Liability Or Wrongdoing: This Agreement does not constitute
an admission by the Company or Schmitt of any violation of federal, state or
local law, ordinance or regulation or of any violation of the Company’s policies
or procedures or of any liability or wrongdoing whatsoever. Neither this
Agreement nor anything in this Agreement shall be construed to be or shall be
admissible in any proceeding as evidence of liability or wrongdoing by the
Company or Schmitt. This Agreement may be introduced, however, in any proceeding
to enforce the Agreement.

 

3



--------------------------------------------------------------------------------

9. Release: Schmitt, on his own behalf and on behalf of his descendants,
dependents, heirs, executors, administrators, assigns and successors, and each
of them, hereby covenants not to sue and fully releases and discharges the
Company, the Company Group, and each of its and their subsidiaries, parent, or
affiliated partnerships and corporations, past and present, as well as each of
its and their directors, officers, trustees, shareholders, members, partners,
representatives, attorneys, assignees, successors, agents and employees, past
and present, and each of them (individually and collectively, “Releasees”), from
and with respect to any claim, cause of action, charge, controversy, duty,
agreement, wages, obligation, demand, loss, cost, debt, damages, penalties,
judgment, attorneys’ fees, order, or liability, known or unknown, suspected or
unsuspected (collectively, “Claims”), arising out of or in any way connected
with any acts or omissions committed or omitted by Releasees prior to Schmitt
signing this Agreement, including but not limited to Schmitt’s employment and
termination of employment with the Company, membership and termination of
membership on the Board of Directors of the Company, or any other relationship
with, interest in or termination of relationship with any Releasees, including
without limiting the generality of the foregoing, any Claim for wages, vesting,
overtime, salary, severance pay, director compensation, commissions, bonus or
similar benefit, car allowance, sick leave, pension, retirement, vacation pay,
paid time off, equity, life insurance, health or medical insurance, including
coverage under the Company’s Executive Health Plan, or any other fringe benefit,
or disability; any Claim for breach of the Option Agreement or Employment
Agreement; any Claim pursuant to any federal, state or local law, constitution,
regulation, ordinance, or common law, including, but not limited to: the federal
Civil Rights Act of 1964, as amended; the federal Americans with Disabilities
Act of 1990; the federal Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”); the California Fair Employment and Housing Act, as
amended; the California Family Rights Act; the California Labor Code; the
Sarbanes-Oxley Act; any tort; breach of implied, express, oral or written
contract; unfair competition; wrongful discharge; discrimination; retaliation;
harassment; fraud; defamation; emotional distress; breach of the implied
covenant of good faith and fair dealing; or breach of the Company’s Fiscal Year
2008 Executive Incentive Compensation Program, or breach of the Executive
Officers’ Change in Control Severance and Benefit Plan.

Notwithstanding any provision of this Section 9, Schmitt does not hereby release
any right he may otherwise have to: (i) any obligations of the Company arising
under this Agreement or the other Ongoing Contracts (as the same may be amended
hereby); (ii) Schmitt’s receipt of benefits otherwise due to terminated
employees under group insurance coverage consistent with the terms of the
applicable Company welfare benefit plan; (iii) Schmitt’s rights under COBRA to
continue participation in medical, dental, hospitalization and life insurance
coverage; (iv) Schmitt’s receipt of benefits otherwise due in accordance with
the terms of the Company’s 401(k) plan (if any); and (v) indemnification by the
Company or any member of the Company Group pursuant to applicable law or, as
applicable, the certificates of incorporation or by-laws of the Company and/or
any member of the Company Group.

10. Section 1542 Waiver: In executing this Agreement, and except as expressly
stated in this Agreement, Schmitt intends for it to be effective as a general
release to each and every claim, demand and cause of action hereinabove
specified. In furtherance of this intention, Schmitt hereby expressly waives any
rights and benefits conferred by SECTION 1542 OF THE

 

4



--------------------------------------------------------------------------------

CALIFORNIA CIVIL CODE, and expressly consents that this Agreement shall be given
full force and effect according to each and all of its express terms and
provisions, including those related to unknown and unsuspected claims, demands
and causes of action, if any, as well as those relating to any other claims,
demands and causes of action hereinabove specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Schmitt acknowledges that he may hereafter discover claims or facts in addition
to or different from those which he now knows or believes to exist against
Company Releasees, respectively, with respect to the subject matter of this
Agreement and which, if known or suspected at the time of executing this
Agreement, may have materially affected this settlement. Nevertheless, Schmitt
hereby waives any right, claim or cause of action that might arise as a result
of such different or additional claims or facts. Schmitt acknowledges that he
understands the significance and consequence of such release and such specific
waiver of SECTION 1542.

11. Waiver Of Age Discrimination Claims: Schmitt expressly acknowledges and
agrees that, by entering into this Agreement, he is waiving any and all rights
or claims that he may have arising under the ADEA which have arisen on or before
the date of execution of this Agreement. Schmitt also expressly acknowledges and
agrees that:

 

  a. In return for this Agreement, Schmitt will receive consideration, i.e.,
something of value, beyond that to which he was already entitled before entering
into this Agreement;

 

  b. Schmitt is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement, and has done so;

 

  c. Schmitt is hereby informed that he has 21 days within which to consider
whether to sign and accept the terms of this Agreement and that if he wishes to
execute this Agreement prior to the expiration of such 21-day period, he will
execute the Acknowledgment and Waiver attached hereto as Exhibit B;

 

  d. Nothing in this Agreement prevents or precludes Schmitt from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law; and

 

  e.

Schmitt is hereby informed that he has seven (7) days following the date he
executes the Agreement in which to revoke it, and this Agreement will become
null and void if Schmitt elects revocation during that time. To be valid and

 

5



--------------------------------------------------------------------------------

 

effective, any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Schmitt validly
exercises his right of revocation, neither the Company nor Schmitt will have any
obligations under this Agreement.

12. Confidentiality Agreement. Schmitt acknowledges that he has continuing
obligations to the Company under the Confidentiality Agreement and the Sipex
Confidentiality Agreement that remain in effect beyond the termination of his
employment. A copy of the Confidentiality Agreement and a copy of the Sipex
Confidentiality Agreement are attached hereto as Exhibit A and is expressly
incorporated into this Agreement.

13. Return of Company Property and Proprietary Information: Schmitt acknowledges
that, by no later than five (5) calendar days after the Severance Date, he shall
return to the Company all Company Property and Confidential Information that are
in his possession, custody or control unless directed otherwise by the Company.
For purposes of this Agreement, the term “Company Property” shall mean all
personal computers, laptop computers, cellular telephones, security cards, keys,
diskettes, electronic storage devices, personal digital assistants or pda’s, and
other equipment or property owned by the Company that were provided to Schmitt
during his employment with the Company (including its predecessor companies).
For purposes of this Agreement, the term “Confidential Information” shall
include information required to be kept confidential pursuant to the
Confidentiality Agreement and the Sipex Confidentiality Agreement, and any other
confidential information of any member of the Company Group. Schmitt further
agrees to make a diligent and thorough search for any Company Property and
Company documents or information in his possession or control prior to the
Effective Date. In addition, (i) Schmitt will complete any forms necessary,
including those of any banking institution, to remove his name from any list of
Company authorized signatories, (ii) Schmitt will execute any requested letters
of resignation with respect to the Company or its subsidiaries, and
(iii) Schmitt shall otherwise assist the Company in taking all actions required
to confirm that all Company Property has been returned and that full ownership
of all Company Property is vested solely in the Company.

14. Equity: Schmitt acknowledges that he has no vested right to acquire any
portion of the Option granted to him pursuant to Section 3.4 of the Employment
Agreement and that all unvested shares underlying such Option are hereby
forfeited in accordance with the terms of the Option Agreement (as defined in
Section 3.4 of the Employment Agreement). Schmitt further acknowledges and
agrees that, he has no further right or benefits under any agreement to receive
or acquire any security or derivative security in or with respect to the Company
or any member of the Company Group, except that Schmitt and the Company agree
that Schmitt shall be entitled to exercise the option originally granted to
Schmitt on June 27, 2005 and purchase pursuant to an exercise thereof up to
201,761 shares of Company common stock at the exercise price per share of such
option (as such was adjusted as a result of the acquisition of Sipex Corporation
by the Company) until 5:00 p.m. Pacific time on June 6, 2008 (the “Sipex Option”
and the “Stand-Alone Stock Option Agreement” pertaining thereto, the “Sipex
Option Agreement”). Schmitt and the Company agree that Schmitt shall not vest on
an accelerated basis in any additional shares under the Sipex Option pursuant to
Section 7 of the Sipex Option Agreement or otherwise, that his vesting in the
shares underlying the Sipex Option ceased on December 6, 2007, and that the
exercise period of the Sipex Option shall be as set forth above in this
Section 14, and not as may otherwise be set forth in the Sipex Option Agreement.

 

6



--------------------------------------------------------------------------------

15. Non-Solicitation: Schmitt shall comply with his continuing non-solicitation
obligations under Section 8 of the Employment Agreement.

16. Non-Disparagement: Schmitt agrees that he shall not make any disparaging
remarks, or any remarks that could reasonably be construed as disparaging,
whether orally or in writing, regarding the Company or any member of the Company
Group, or its or their current or former officers, directors, trustees,
employees, partners, owners, affiliates, or agents, in any manner that is
intended to be harmful to them or their business, business reputation or
personal reputation, including but not limited to statements to the media,
former and present employees, consultants or customers of the Company, or
existing or potential investors of the Company. The Company agrees that its
officers and directors will not make any disparaging remarks, or any remarks
that could reasonably be construed as disparaging, whether orally or in writing,
regarding Schmitt that is intended to be harmful to Schmitt’s business or
personal reputation. Nothing in this Section 16 is intended to prohibit Schmitt,
on the one hand, or the Company or any of its officers or directors, on the
other hand, from testifying or responding truthfully in response to any court
order, arbitral order, subpoena or government investigation (“Disclosure
Demand”), provided that the disclosing party: (i) provides written notice to the
non-disclosing party within 72 hours of receiving a Disclosure Demand and
(ii) cooperates with the non-disclosing party to the extent the non-disclosing
party elects to object to such Disclosure Demand.

17. Warranty of No Other Actions: Schmitt hereby represents and warrants to the
Company that he has not filed any lawsuit or administrative action against the
Company or any other Company Releasee with any court, arbitration proceeding or
governmental agency.

18. Assignments: Schmitt warrants and represent that he has not assigned or
transferred to any person not a party to this Agreement any released matter or
any part or portion thereof and Schmitt shall defend, indemnify and hold
harmless the Company from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective heirs, successors and
permitted assigns. The Company may assign this Agreement, including any and all
rights under this Agreement, without notice in its sole discretion. This
Agreement is personal to Schmitt and may not be assigned, in whole or in part,
by Schmitt.

19. Waivers: No waiver of any provision or consent to any exception to the terms
of this Agreement shall be effective unless in writing and signed by the party
to be bound and, then, only to the specific purpose, extent and instance so
provided.

20. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and performed in the State of California and without regard to conflicts of laws
doctrines.

 

7



--------------------------------------------------------------------------------

21. Arbitration: Any controversy or claim arising out of or relating to this
Agreement, its enforcement, arbitrability or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions shall be resolved in accordance with Section 18 of the Employment
Agreement.

22. Authority. The Company represents and warrants that all corporate action on
the part of the Company necessary for the authorization, execution, delivery and
performance of this Agreement have been taken.

23. Severability: If any provision of this Agreement or its application is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provision or application
and, therefore, the provisions of this Agreement are declared to be severable.

24. Entire Agreement: With the exception of the Confidentiality Agreement, the
Sipex Confidentiality Agreement, the Sipex Option Agreement (as amended hereby),
the Indemnity Agreement, and Sections 7-18 and 20-23 of the Employment
Agreement, this instrument constitutes and contains the entire agreement and
understanding concerning Schmitt’s employment and the other matters addressed
herein. The parties intend it as a complete and exclusive statement of the terms
of their agreement. It supersedes and replaces all prior negotiations and
agreements, proposed or otherwise, whether written or oral, between the parties
concerning the subject matters, and expressly supersedes and eliminates any
rights Schmitt may have under the Executive Health Plan and the Executive
Officers’ Change in Control Severance and Benefit Plan. This is a fully
integrated document. This Agreement may be modified only with a written
instrument executed by both parties.

25. Voluntary Counsel: Schmitt agrees and acknowledges that he has read and
understood this Agreement prior to signing it, has entered into this Agreement
freely and voluntarily and has had the opportunity to receive legal advice from
counsel of his own choosing prior to entering into this Agreement.

26. Notices: All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties as follows:

(i) if to the Company:

Exar Corporation

48720 Kato Road

Fremont, CA 94538

Attn: Board of Directors

 

8



--------------------------------------------------------------------------------

with a copy to:

Stephen Sonne, Esq.

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, CA 94025

(ii) if to Schmitt, to the address most recently on file in the payroll records
of the Company

27. Section Headings: Section and other headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning of
interpretation of this Agreement.

IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Agreement as of the date first above written.

 

/s/    Ralph Schmitt             Dated: December 29, 2007. RALPH SCHMITT    

 

EXAR CORPORATION     By:   /s/    Richard Leza     Dated: December 29, 2007.  
Richard Leza         Chairman of the Board         EXAR CORPORATION      

 

9